The only notice of appeal in this case appears as a notation upon appellant's amended motion for a new trial. The record does not reflect that notice of appeal was entered of record in the trial court, that is, upon the minutes of said court, as required by the mandatory provisions of Art. 827, C. C. P.
The absence of a proper notice of appeal deprives this court of jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.